DETAILED ACTION

Status of Claims
This Non-Final Office action is in reply to the application filed on 27 August 2019
Claims 1-20 are currently pending and have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement filed on 08/27/2019 has been considered.  An initialed copy of the Form 1449 is enclosed herewith.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “a computer-implemented method” in the preamble. However, the body of the claim is silent to where the computer implementation takes place. Therefore, it is unclear which steps are implemented by the method. Dependent claims 2-7 are similarly rejected for failing to cure the deficiencies of claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20  are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more, and therefore directed to non-statutory subject matter.  
Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”), the claims fall within the statutory categories (namely, a method, computer program product and system).
Under Step 2A Prong 1 of the 2019 PEG, the claims are analyzed to determine whether the claims recite any judicial exceptions including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes).
Claims 1, 8 and 15 recite as a whole a method of organizing human activity because the claims recite a method for, determining a developed bias of an existing plurality of first user reviews for a first item; determining a tendency value of a designated user indicative of a tendency of a user sentiment exhibited in user reviews for respective second items provided by the designated user deviating from an average sentiment of the respective second items; determining an influential prompt in which the designated user provides an input for the first item, the influential prompt being offset by an offset value based on the developed bias and the tendency value; prompting the designated user with the influential prompt; receiving the input from the designated user; and updating the tendency value based on the input. This is a method of managing marketing or sales activities or behaviors and managing personal behavior. Thus, the claim recites an abstract idea.
Under Step 2A Prong 2 of the 2019 PEG the claims are analyzed to determine whether the claims recite additional elements that integrate the judicial exception into a practical application.
This judicial exception is not integrated into a practical application. The claims as a whole merely describe how to generally apply the concept of determining and updating the tendency value of user sentiment in user reviews in a computer environment. The claimed computer components (i.e. the computer program product comprising: one or more non-transitory computer-readable storage media and program instructions stored on the one or more non-transitory computer-readable storage media and the computer system comprising: one or more computer processors, one or more computer-readable storage media, and program instructions stored on the one or more of the computer-readable storage media for execution by at least one of the one or more processors) are recited at a high level of generality and are merely invoked as tools to perform the claimed process. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application. The claims are directed to an abstract idea.
Under Step 2B of the 2019 PEG the claims are analyzed to determine whether the claims recite additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A Prong Two, the claims as a whole merely describe how to generally “apply” the concept of determining and updating the tendency value of user sentiment in user reviews in a computer environment. The additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer components. Considered as an ordered combination, the additional elements of the claim does not add anything further than when they are considered separately. Thus, under Step 2B of the 2019 PEG framework, the claim is ineligible as the claim does not recite additional elements which result in significantly more than the abstract idea itself. 
Dependent claims 2-7, 9-14 and 16-20 do not add “significantly more” to the abstract idea. The dependent claims simply further describe the abstract concept in the independent claims by further defining the determining the developed bias of the existing plurality of first user reviews, the determining the tendency value of the designated user, the determining the influential prompt, the modifying the multi-variable weighting system, and the prompting the designated user with the influential prompt. The additional limitations of the dependent claims do not include additional elements that integrate the abstract idea into a practical application because they merely describe how to generally apply the concept of determining and updating the tendency value of user sentiment in user reviews in a computer environment. Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A1/2A2/2B of the 2019 PEG framework at least similar rationale as discussed above regarding claims 1, 8 and 15.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sedota US 20130226820 A1 which discloses determining advocacy metric based on reviews authored by the person
Nickerson et al (US 2009/0083654 A1) which discloses reducing or eliminating response bias by rotating the positions of rating scales.
Mather (US 2016/0055457 A1) discloses a candidate interview module provides a set of behavior-based interview questions and/or a set of performance-based interview questions to the hiring manager so that the hiring manager can select which of these questions he or she wants the interviewers to ask the candidates to reduce bias.
Georgios Askalidis, Su Jung Kim, Edward C. Malthouse. “Understanding and overcoming biases in online review systems.” Decision Support Systems, Volume 97, (2017): Pages 23-30.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAAME OFORI-AWUAH whose telephone number is (571)270-1359.  The examiner can normally be reached on Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MAAME OFORI-AWUAH
Examiner
Art Unit 3629



/MAAME OFORI-AWUAH/Examiner, Art Unit 3629   
/GABRIELLE A MCCORMICK/Primary Examiner, Art Unit 3629